DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 7/13/22 have been considered as follows.
35 USC103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-2, 4-12, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 11054613).

    PNG
    media_image1.png
    743
    601
    media_image1.png
    Greyscale

 Regarding claim 1, Fukaya teaches an optical imaging system (e.g., Fig. 7, Table 4, +--+-+-) comprising:
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
where L1234TRavg is an average value of overall outer diameters of the first to fourth lenses, L7TR is an overall outer diameter of the seventh lens, and L1234TRavg and L7TR are expressed in a same unit of measurement (each lens has an overall diameter), and 
wherein the optical imaging system satisfies 0.05 < R1/R6 < 0.9 (2.9/19), where R1 is a radius of curvature of an object-side surface of the first lens, and R6 is a radius of curvature of an image-side surface of the third lens,
wherein the second lens has negative refractive power, 
wherein the third lens has negative refractive power,
wherein the fourth lens has a convex object-side surface in a paraxial region and positive refractive power, 
wherein the fifth lens has a concave object-side surface and a convex image-side surface in a paraxial region, and
wherein a paraxial region of an object-side surface of the sixth lens is convex.

Fukaya does not explicitly teach 0.5<L1234TRavg/L7TR<0.9.
Absent any showing of criticality and/or unpredictability, having 0.5<L1234TRavg/L7TR<0.9 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of providing an optical imaging system with secure mounting and strength (with suitable mounting portions for the lenses), easy manufacturing and installation, desired system weight and size (through scaling up/down the system), effective weight distribution and balance, and/or allocating adequate space for stray light shielding. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fukaya by having 0.5<L1234TRavg/L7TR<0.9 for the purposes of providing an optical imaging system with secure mounting and strength (with suitable mounting portions for the lenses), easy manufacturing and installation, desired system weight and size (through scaling up/down the system), effective weight distribution and balance, and/or allocating adequate space for stray light shielding.

Regarding claim 2, Fukaya further teaches the optical imaging system of claim 1, wherein an object-side surface of the first lens (Fig. 7) is convex.

Regarding claim 4, Fukaya further teaches the optical imaging system of claim 1, wherein an image-side surface of the seventh lens (Fig. 7) is concave.

Regarding claim 5, Fukaya teaches all the limitations as stated in claim 1, but does not explicitly teach a distance along the optical axis from an object-side surface of the first lens to the imaging plane is 6 mm or less.
Absent any showing of criticality and/or unpredictability, having a distance along the optical axis from an object-side surface of the first lens to the imaging plane is 6 mm or less would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having more compact system by scaling down the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fukaya by having a distance along the optical axis from an object-side surface of the first lens to the imaging plane is 6 mm or less for the purposes of having more compact system by scaling down the system.

Regarding claim 6, Fukaya further teaches the optical imaging system of claim 1, wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the sixth lens (Fig. 7).

Regarding claim 7, Fukaya further teaches the optical imaging system of claim 1, wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the seventh lens (Fig. 7).

Regarding claim 8, Fukaya teaches all the limitations as stated in claim 1, but does not explicitly teach the optical imaging system further satisfies 0.1<L1w/L7w<0.3, where L1w is a weight of the first lens, L7w is a weight of the seventh lens, and L1w and L7w are expressed in a same unit of measurement.
However L1w/L7w is “a result-effective variable” because it confers the overall size of the imaging system, the image quality and/or the cost (as being related to lens material). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 0.1<L1w/L7w<0.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05. 
One would be motivated to have 0.1<L1w/L7w<0.3 for the purposes of having secured/accurate mounting of the lenses while minimizing the overall system size, having desired overall system size, allocating adequate space for stray light shielding, scaling up/down the system (e.g., to improve resolution by reducing the diffraction effects for scaling up, or make it more compact when scaling down. Examiner notes the dimensions of mounting portions of the lenses are expected to be less influenced by the scaling effects and as a result, the ratio of L1w/L7w will be changed following the scaling up/down), reducing the cost and/or complexity by using lens material with similar densities, and/or improving image quality by reducing image aberration using selected material of various refractive indices.

Regarding claim 9, Fukaya teaches all the limitations as stated in claim 1. and further teaches the optical imaging system further satisfies 0.5<D6/f<1.2 (Fig. 7, ~ 0.95), where D6 is an effective diameter of an image-side surface of the sixth lens, f is the overall focal length of the optical imaging system and D6 and f are expressed in a same unit of measurement.
Fukaya does not explicitly teach spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer.
Absent any showing of criticality and/or unpredictability, having spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of shielding stray light.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fukaya by having spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer for the purposes of shielding stray light.
 
Regarding claims 10-12, mutatis mutandis, the modified Fukaya further teaches all the limitations therein as stated in claim 1 rejection above.

Regarding claim 15, Fukaya further teaches the optical imaging system of claim 1, wherein the fifth lens has a negative refractive power (Table 4).

Regarding claim 19, Fukaya further teaches the optical imaging system of claim 1, wherein a paraxial region of an image-side surface of the sixth lens is concave or convex (Table 4).

Regarding claim 20, Fukaya further teaches the optical imaging system of claim 1, wherein a paraxial region of an object-side surface of the seventh lens is concave or convex (Table 4).

Claim(s) 1,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 107831588, as evidenced by the translation).

    PNG
    media_image2.png
    508
    728
    media_image2.png
    Greyscale

 Regarding claim 1, Ding teaches an optical imaging system (e.g., Fig. 17, Tables 25-27, +--++-+...) comprising:
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
where L1234TRavg is an average value of overall outer diameters of the first to fourth lenses, L7TR is an overall outer diameter of the seventh lens, and L1234TRavg and L7TR are expressed in a same unit of measurement (each lens has an overall diameter), and 
wherein the optical imaging system satisfies 0.05 < R1/R6 < 0.9 (1.6/7.87), where R1 is a radius of curvature of an object-side surface of the first lens, and R6 is a radius of curvature of an image-side surface of the third lens,
wherein the second lens has negative refractive power, 
wherein the third lens has negative refractive power,
wherein the fourth lens has a convex object-side surface in a paraxial region and positive refractive power, 
wherein the fifth lens has a concave object-side surface and a convex image-side surface in a paraxial region, and
wherein a paraxial region of an object-side surface of the sixth lens is convex.

Ding does not explicitly teach 0.5<L1234TRavg/L7TR<0.9.
Absent any showing of criticality and/or unpredictability, having 0.5<L1234TRavg/L7TR<0.9 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of providing an optical imaging system with secure mounting and strength (with suitable mounting portions for the lenses), easy manufacturing and installation, desired system weight and size (through scaling up/down the system), effective weight distribution and balance, and/or allocating adequate space for stray light shielding. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ding by having 0.5<L1234TRavg/L7TR<0.9 for the purposes of providing an optical imaging system with secure mounting and strength (with suitable mounting portions for the lenses), easy manufacturing and installation, desired system weight and size (through scaling up/down the system), effective weight distribution and balance, and/or allocating adequate space for stray light shielding.

Regarding claim 3, Ding further teaches the optical imaging system of claim 1, wherein an image-side surface of the first lens is concave (Fig. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234